DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Consider Claims  9-11, claims 9-11 contain the language “said vibratory motor.” There is no antecedent basis for this language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell (Publication number: US 2021/0014352) in view of Walker et al (Publication number: US 2013/0241839).

Consider Claim 1, Harrell shows a cell phone topper for attachment to a smart phone to attract attention of subjects in public settings and social settings, the smart phone having a top portion and two opposed sides (figures 2 and 3; paragraphs 26 and 27); (The display controller 150 is configured to display mobile device user output onto the auxiliary capacitive touchscreen 120. For example, the mobile device 10 may have a display screen 15, and the display controller 150 may include a display control module communicably coupled to the transfer plug 140. The display controller 150 may provide for communications between the mobile device 10 and the auxiliary capacitive touchscreen 120. In certain aspects, the display controller 150 may include a toggle, on/off button, or the like, attached to the mobile device encasement 110), comprising: a frame adapted to be mounted on the top portion of the smart phone; a display portion supported by said frame; and a connection adapted to be mounted on the body of the smart phone (see figures 3 and 4; paragraphs 31 and 32); (When the door 114 is in the open state, the mobile device 10 may be inserted into or removed from the mobile device encasement 110. The door 114 may be hinged or otherwise pivot along at least one side, front, or back of the mobile device encasement 110. The mobile device encasement 110 may further include at least one aperture 116 through the mobile device encasement 110 that is positioned in alignment with and configured to provide user access to at least one of a speaker and a microphone of the mobile device 10).
However, Harrel shows a connection between the auxiliary touch screen and the mobile device but does not specifically show a connecting member.
In related art, Walker et al shows a connecting member (see figures 1 and 2; paragraphs 36 and 37); (The connecting member is read as wired data link 122).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Walker et al into the teaching of Harrell in order to increase the usefulness of portable electronic devices (see Walker et al; paragraphs 4 and 5).

Consider Claim 12, Harrell shows a cell phone topper for attachment to a smart phone to attract attention of subjects in public settings and social settings, the smart phone having a top portion and two opposed sides (figures 2 and 3; paragraphs 26 and 27); (The display controller 150 is configured to display mobile device user output onto the auxiliary capacitive touchscreen 120. For example, the mobile device 10 may have a display screen 15, and the display controller 150 may include a display control module communicably coupled to the transfer plug 140. The display controller 150 may provide for communications between the mobile device 10 and the auxiliary capacitive touchscreen 120. In certain aspects, the display controller 150 may include a toggle, on/off button, or the like, attached to the mobile device encasement 110), comprising: a frame adapted to be mounted on the top portion of the smart phone; said frame having a first separable connecting portion; a display portion supported by said frame; and a connection adapted to be mounted on the body of the smart phone (see figures 3 and 4; paragraphs 31 and 32); (When the door 114 is in the open state, the mobile device 10 may be inserted into or removed from the mobile device encasement 110. The door 114 may be hinged or otherwise pivot along at least one side, front, or back of the mobile device encasement 110. The mobile device encasement 110 may further include at least one aperture 116 through the mobile device encasement 110 that is positioned in alignment with and configured to provide user access to at least one of a speaker and a microphone of the mobile device 10); said connection having a second separable connecting portion adapted to mate with said first separable connecting portion to connect said display portion to said connecting member (see figures 3 and 4; paragraphs 31 and 32); (When the door 114 is in the open state, the mobile device 10 may be inserted into or removed from the mobile device encasement 110. The door 114 may be hinged or otherwise pivot along at least one side, front, or back of the mobile device encasement 110. The mobile device encasement 110 may further include at least one aperture 116 through the mobile device encasement 110 that is positioned in alignment with and configured to provide user access to at least one of a speaker and a microphone of the mobile device 10).
However, Harrel shows a connection between the auxiliary touch screen and the mobile device but does not specifically show a connecting member.
In related art, Walker et al shows a connecting member (see figures 1 and 2; paragraphs 36 and 37); (The connecting member is read as wired data link 122).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Walker et al into the teaching of Harrell in order to increase the usefulness of portable electronic devices (see Walker et al; paragraphs 4 and 5).

Consider Claims 2 and 13, Walker et al shows that said connecting member comprises a thin beam adapted to support said display portion (see figure 1; paragraphs 27 and 28); (The thin beam is read as wire 122).

Consider Claims 3 and 14, Walker et al shows that said connecting member includes a holding member adapted to grip the two opposed sides of the smart phone (see figure 1; paragraphs 27 and 28); (The holding member is read as protective cover 102). 

Consider Claims 4 and 15, Walker et al shows that said thin beam is connected to said holding member (see figure 1; paragraphs 27 and 28); (The wire 122 is connected to the protective cover 102).

Consider Claim 5, Harrell shows a a light source, for illuminating said display portion (see paragraphs 20 and 21); (The auxiliary capacitive touchscreen 120 is an illuminated display such as a liquid crystal display (LCD) or a light emitting diodes (LED) display).

Consider Claims 6, 7, and 16, Harrell shows that said light source comprises a lamp, a power source, and an ON/OFF switch, wherein said lamp is an LED, and wherein said light source is mounted inside said frame; and wherein said display portion is oriented so as to be visible to subjects in front of the smart phone (see paragraphs 26 and 27); (The display screen 15 may be disabled during use of the auxiliary capacitive touchscreen 120. The display screen 15 may be operable during use of the auxiliary capacitive touchscreen 120). 

Consider Claim 17, Harrel in view of Walker do not specifically teach that first separable connecting portion is a male element, and wherein said second separable connecting portion is a female element adapted to made with said male element of said first separable connecting portion. However, the USPTO takes official notice that it is well known in the art to use a male element and a female element for a connection in order to connect two separate devices. 

Consider Claim 18, Harrel shows that said light source is mounted inside said frame; and wherein said display portion is oriented so as to be visible to subjects in front of the4 smart phone (see paragraphs 26 and 27); (The display screen 15 may be disabled during use of the auxiliary capacitive touchscreen 120. The display screen 15 may be operable during use of the auxiliary capacitive touchscreen 120). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrell (Publication number: US 2021/0014352) in view of Walker et al (Publication number: US 2013/0241839) in view of Pauna (Publication number: US 2018/0188940).

Consider Claim 8, Harrell in view of Walker et al does not specifically show a vibratory motor, adapted to vibrate said display portion, to attract attention of subjects in front of the smart phone.  
In related art, Pauna shows a vibratory motor, adapted to vibrate said display portion, to attract attention of subjects in front of the smart phone (see paragraph 68).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Pauna into the teaching of Harrell and Walker et al in order to incorporate additional UI features (see Walker et al; paragraph 68).

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell (Publication number: US 2021/0014352) in view of Walker et al (Publication number: US 2013/0241839) in view of Wu (Patent number: 5,539,165).

Consider Claims 9, and 10, Harrell in view of Walker et al do not specifically show a vibratory motor comprising a spring, a rotating disk driven by said spring, and a START/STOP lever for starting and stopping said rotating disk, and further comprising a key for winding said spring.  
In related art, Wu shows a vibratory motor comprising a spring, a rotating disk driven by said spring, and a START/STOP lever for starting and stopping said rotating disk, and further comprising a key for winding said spring (see figures 5-8; column 2, lines 50-67); (As the key 7 is inserted and turned, the driving disk 3 will be rotated thereby rotating the conducting plate 4 with respect to the annular member 53. As the first corrugated portion 44 of the conducting plate 4 is in contact with the terminal 56).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Wu into the teaching of Harrell and Walker et al in order to enhance a children’s toy lock (see Wu, column 2, lines 1-15).

Consider Claim 19, Harrell in view of Walker et al do not specifically show a vibratory motor, adapted to vibrate said display portion, to attract attention of subjects in front of the smart phone; and wherein said vibratory motor comprises a spring, a rotating disk driven by said spring, and a START/STOP lever for starting and stopping said rotating disk.
In related art, Wu shows a vibratory motor, adapted to vibrate said display portion, to attract attention of subjects in front of the smart phone; and wherein said vibratory motor comprises a spring, a rotating disk driven by said spring, and a START/STOP lever for starting and stopping said rotating disk (see figures 5-8; column 2, lines 50-67); (As the key 7 is inserted and turned, the driving disk 3 will be rotated thereby rotating the conducting plate 4 with respect to the annular member 53. As the first corrugated portion 44 of the conducting plate 4 is in contact with the terminal 56).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Wu into the teaching of Harrell and Walker et al in order to enhance a children’s toy lock (see Wu, column 2, lines 1-15).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harrell (Publication number: US 2021/0014352) in view of Walker et al (Publication number: US 2013/0241839) in view of Wu (Patent number: 5,539,165) in view of Tulewicz et al (Publication number: US 2021/0291061).

Consider Claim 11, Harrell, Walker, and Wu do not specifically show that the display portion carries a message from one of the following messages: (a) SMILE, (b) CHEESE, (c) SIT/STAY, (d) the letter "I" followed by a heart symbol and the word "YOU", (e) LOOK SEXY, (f) LOOK COOL, (g) LOOK HOT, and (h) LOOK AWESOME.  
In related art, Tulewicz et al shows that the display portion carries a message from one of the following messages: (a) SMILE, (b) CHEESE, (c) SIT/STAY, (d) the letter "I" followed by a heart symbol and the word "YOU", (e) LOOK SEXY, (f) LOOK COOL, (g) LOOK HOT, and (h) LOOK AWESOME (paragraph 37); (A message field 502 displays text of a chat message submitted. Audience member 343 may speak the text of the chat message displayed in message field 502. Many other types of visual and/or audio indicators of the user input may also be employed. Messages provided by a spectator could be parsed and keywords within the message could be examined to determine a message context and a facial expression or other feature of the audience member could be adjusted to reflect the context of the message or to reflect a type of emoji submitted by the spectator).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Tulewicz into the teaching of Harrell, Walker, and Wu in order to interact with the audience (see Tulewicz; paragraphs 37 and 38).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Harrell (Publication number: US 2021/0014352) in view of Walker et al (Publication number: US 2013/0241839) in view of Tulewicz et al (Publication number: US 2021/0291061).

Consider Claim 20, Harrell, and Walker do not specifically show that the display portion carries a message from one of the following messages: (a) SMILE, (b) CHEESE, (c) SIT/STAY, (d) the letter "I" followed by a heart symbol and the word "YOU", (e) LOOK SEXY, (f) LOOK COOL, (g) LOOK HOT, and (h) LOOK AWESOME.  
In related art, Tulewicz et al shows that the display portion carries a message from one of the following messages: (a) SMILE, (b) CHEESE, (c) SIT/STAY, (d) the letter "I" followed by a heart symbol and the word "YOU", (e) LOOK SEXY, (f) LOOK COOL, (g) LOOK HOT, and (h) LOOK AWESOME (paragraph 37); (A message field 502 displays text of a chat message submitted. Audience member 343 may speak the text of the chat message displayed in message field 502. Many other types of visual and/or audio indicators of the user input may also be employed. Messages provided by a spectator could be parsed and keywords within the message could be examined to determine a message context and a facial expression or other feature of the audience member could be adjusted to reflect the context of the message or to reflect a type of emoji submitted by the spectator).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Tulewicz into the teaching of Harrell and Walker in order to interact with the audience (see Tulewicz; paragraphs 37 and 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/08/2022